Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 2/28/2022.
2.	Claims 1-3, 5, 8, 12-19, 23, and 25-47 are pending wherein claims 1, 8, 28-32, are amended, and claims 42-47 are new.
Response
3.	The examiner withdraws 35 USC 103 rejections (7/09/2021) on pending claims based on Ramanujam, in view of Kobilarov et al., due to applicant’s amendment filed on 2/28/2022.
Reason for allowance
4.	Per independent claim 1: While closest art of record of Ramanujam, in view of Kobilarov et al.,  suggest several claimed features of a vehicle to select a candidate trajectory for a priority group; they do not disclose that for each group determining a degree of deviation of that particular motion action in the sequence of motion actions from strategic guidelines included in a priority group; computing a numerical score characterizing the determine degree of deviation of the  particular motion action: and evaluating the cost of the trajectory using the computed numerical score.
It is for this reason that the applicant’s claimed invention defines over above cited prior art of record.
5.	Dependent claims 2-3, 5, 8,  12-19, 23, and 25-47 are allowed because they incorporate above allowable limitation from their parent claim 1.
 Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-3, 5, 8, 12-19, 23, and 25-47 are allowed.
8.	The attached prior art made of record and not relied upon (see PTO-892) are considered pertinent to applicant's disclosure.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cuong H Nguyen whose telephone number is (571)272-6759. The examiner can normally be reached on M - F: 9:00AM- 5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service 
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662